Goebel, J.
1. On the death of Sattler, the legal title to all his personal property vested in his personal representative as a trust estate for the benefit of creditors and distributees.
2. The administrator is entitled to a judgment against Hugo Sattler for the value of the bonds so taken by him.
3. The provisions of sections 6053-9 Rev- Stat, do not permit of a judgment in favor of the executor or administrator against any person or persons aiding and assisting the person so charged in obtaining possession of such assets. Those provisions are intended only to furnish a speedy remedy in favor of the executor or administrator, against any person charged with concealing, embezzling or conveying away, assets of the estate.
4. A statute providing for a judgment without pleadings o.r the right of trial by jury, ought not by construction to be extended beyond its plain and obvious terms.
Note. — Affirmed by the Hamilton Common Pleas Court.